UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7501



RONALD PIERCE,

                                            Petitioner - Appellant,

          versus


MICHAEL PETTIFORD, Warden
of FCI Bennettsville,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    G. Ross Anderson, Jr., District
Judge. (3:06-cv-01851-GRA)


Submitted: November 15, 2006              Decided:   November 27, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Pierce, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ronald Pierce, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2241 (2000) petition.              We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. Pierce v. Pettiford, No. 3:06-cv-01851-GRA (D.S.C. July 21,

2006).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -